Citation Nr: 1018948	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a visual disorder, 
to include ametropia.

2.  Entitlement to an initial rating in excess of 10 percent 
for frostbite in the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for frostbite in the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

5.  Entitlement to an initial rating in excess of 20 percent 
for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1987.

The Veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A remand is required in order to afford the Veteran a Travel 
Board hearing.  The Veteran's October 2004 substantive appeal 
(VA Form 9) requested a hearing before a member of the Board 
at his RO in Atlanta, Georgia (Travel Board hearing).  In 
January 2010, the Veteran was sent a letter reporting that 
his hearing had been scheduled for February 10, 2010.  The 
Veteran failed to appear at this hearing.  However, in a 
March 2010 statement, the Veteran indicated that he was 
absent from the hearing due to an illness.  In an April 2010 
motion, the undersigned Veteran's Law Judge (VLJ) determined 
that good cause had been shown and granted the Veteran's 
motion for an additional Travel Board hearing.  38 C.F.R. § 
20.704(d) (2009).  Therefore, a remand is required in order 
to afford the Veteran his clearly requested Travel Board 
hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


